DETAILED ACTION
This communication is responsive to the instant application filed on 08/29/2019.
Claims 1, 8, and 15 are independent claims.
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
This instant application is a continuation (CON.) of application number 14/727,346 filed on 06/01/2015.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 08/29/2019 has been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the claim recites “the row vector identification” in line 6, which is unclear whether this is intended to be the same as or different from “the anchor row vector identification”.  Appropriate correction is required.
***Similar rejection is applied to independent claims 8 and 15 respectively.

Regarding claims 2, 9, and 16, the claims recite “the history row vector identification” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Regarding claim 2, 9, and 16, the claims recite “the history row” in line 6. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

The dependent claims 2-7, 9-14, and 16-20 are also rejected because they inherit the deficiencies from the independent claims 1, 8, and 15. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims 1-20 do not fall within at least one of the four categories of patent eligible subject matter because, regarding independent claims 1, 8, and 15, the claims recites the limitations, singularly or in combination, are directed to an abstract idea without significantly more as the following reasons:
According to the updated 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), claim 1 recites the limitations of:
“storing an anchor row vector identification for an anchor row to a local memory; 
determining whether the anchor row vector identification is visible based on isolation requirements; 
accessing the anchor row vector identification upon a determination that the anchor row vector identification is visible, and re-reading the row vector identification from the local memory; 
determining whether the anchor row vector identification has not changed since a start of the accessing;
upon a determination that the anchor row vector identification has not changed, returning read anchor row fields; and
performing a first check history on an anchor row history tuple sequence number (TSN) for the anchor row.”
In fact, the limitations of “determining whether the anchor row vector identification is visible based on isolation requirements;” and “determining whether the anchor row vector identification has not changed since a start of the accessing,” as drafted, is a processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mental concepts performed in the mind (e.g., observations, evaluations, judgments, options, etc.) but for the recitation of generic computer’s component(s) (e.g., processor/memory, etc.). For example, the steps of “determining…”, and “determining…”, in the context of this claim, encompass using the form of mental processes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer component(s), then it falls within the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2), Part III; as analysis under Step 2A, Prong I). 
**** Similar analysis to independent claims 8 and 15, respectively

The remaining limitations in claims 1, 8, and 15 do not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea. The additional elements of “a local memory”, “a processor”, and “a storage device” to perform the above indicated steps of “determining” and “determining” whether the anchor row vector identification is visible and has not changed in the table (e.g., anchor row) that amount no more than mere instructions to apply the exception using the generic computing components.  Next, the additional limitations of “storing an anchor row vector identification …”; “accessing the anchor row vector identification …, and re-reading the row vector identification…”; …, returning read anchor row fields; and performing a first check history …” are the generic computing functions that does not integrate the abstract idea into a practical application of how to perform data storing, accessing, re-reading, returning and performing which represent an insignificant extra solution activity that it does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05 (a)-(h); as analysis under Step 2A, Prong II).

Independent claims 1, 8, and 15 do not include additional elements that, alone or in combination, are not “well-understood, routine, conventional” for such sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a local memory”, “a processor”, and “a storage device” to perform the above indicated steps of “determining” and “determining” whether (e.g., if, or if not condition) the anchor row vector identification is visible and has not changed in the table (e.g., anchor row) that amount no more than mere instructions to apply the exception using the generic computing components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system because the processor, memory, storage device in the claims are recited at a high-level of computing generality (i.e., as a generic processor/memory performing a generic computing function/instructions, see Mayo, 566 U.S. AT 84). Next, the additional limitations of “storing an anchor row vector identification …”; “accessing the anchor row vector identification …, and re-reading the row vector identification…”; …, returning read anchor row fields; and performing a first check history …” represent an insignificant extra solution, which do not amount to significantly more than mere instructions to apply the exception using a generic computer components, that are well-understood, routine, conventional activity to a skilled artisan in the relevant technical field of gathering, and/or transmitting data (e.g., anchor row vector identification) over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  These collective functions merely provide conventional computing implementation (see MPEP 2106.05(d); as analysis under Step 2B). 

Claims 2-7, 9-14, 16-20 depend on independent claims 1, 8, 15 and include all the limitations of claims 1, 8, 15. Therefore, claims 12-7, 9-14, and 16-20 recite the same abstract idea of determining anchor row vector identification for an anchor row (e.g., table) as being performed in the human mind, and thus, the analysis must proceed to further Step 2A (Prong 2) and/or 2B, respectively.
Claim 2 recites the additional limitations of “determining visibility of the historical row vector identification” in line 3-4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in performing of the human mind (e.g., an observation, evaluation, judgment, option, etc.).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls in the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2), Part III).
Furthermore, the additional steps of “performing a second check history…”, “…., using object fields…” and “returning the object field from an access request” which do not integrate the judicial exception into a practical application.  The steps of “performing”, “using”, and “returning” do not amount to significantly more than mere instructions to apply the exception using a generic computing components that are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as gathering and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  For these reasons, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 3 recites the additional limitation of “…, skipping the history row during the second check history” which do not integrate the judicial exception into a practical application.  The step of “skipping” do not amount to significantly more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept because it represents a mere field of use and is not linking the judicial exception to a particular technological environment.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 4 recites additional limitations of “…, associating a time stamp with a page log sequence update number (LSN)”, “…, reading the time stamp…”, and “…., skipping re-reading of the anchor row vector identification”, which is not integrated the judicial into a practical application.  The steps of “associating”, “reading”, and “skipping” do not amount to significantly more than mere instructions to apply the exception using a generic computing components that are “well-understood, routine, conventional”. Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept  because it represents a mere field of use and is not linking the judicial exception to a particular technological environment.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 5 recites additional limitations of “setting a write latch in a first data structure…”, which is not integrated into a practical application. The step of “setting” does not amount to significantly more than mere instructions to apply the exception for a write latch that are “well-understood, routine, conventional” such that amount to no more than the abstract idea. Mere instructions to apply an exception cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field of gathering and transmitting data over network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. 
Furthermore, the claim provides the definition of “the first data structure” as table having “a version identifier field…”, “a create version identifier field…”, “a history TSN field…” and “a plurality of object fields” which are directed towards the abstract idea and do not amount to significantly more. The additional elements of “a version identifier field…”, “a create version identifier field…”, “a history TSN field…” and “a plurality of object fields” represent as the generic data structure components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea (see Applicant’s Figs. 5-6). Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept  because it represents a mere field of use and is not linking the judicial exception to a particular technological environment. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 6 recites additional limitation of “wherein concurrent readers of the object ignore the write latch setting”, which is not integrated into a practical application.  The claim language provides only the definition of setting the write latch being ignore by the concurrent readers of the data, which does not amount to significantly more. The additional step of “ignore” that is mere instructions to apply an exception cannot provide an inventive concept which represents an insignificant extra solution activity that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of data receiving (e.g., setting) and gathering data via network(s), see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. 
The claim recites additional element of “concurrent readers” that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea because the “concurrent readers” for reading the data object as the generic computing components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of data receiving  and gathering data for reading via network(s), see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. 
Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations/elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 7 recites additional limitation of “visibility of the anchor row vector identification to a reader processor comprises one of: a view of state…, an uncommitted read…, and a currently committed read…”, which provides only the definition of the visibility of the anchor row vector identification.  Furthermore, the additional element “a reader processor” is represented as the generic computer component that are well-understood, routine, conventional. Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field of data gathering via network(s), see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claims 9-14 and 16-20, the claims are essentially the same or at least similar recitation as claims 2-7 except that they set forth the claimed invention as a computer program product comprising a computer readable storage device and a system rather than a method, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 2-7.

In addition, claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Official Gazette Notice 1351 OG 212, dated February 23, 2010, states “the broadest reasonable interpretation of a claim drawn to a computer readable medium…typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.”  Given that claim 8 is drawn to “a computer readable storage device” in line 2, which is construed to cover both transitory and non-transitory media because there is no clear definition in the specification for computer readable storage device and the specification, pars. [0082-83], states “… A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared or …”.  Infrared includes signals. 
“A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. §101; thus, such a signal cannot be patentable subject matter.”  In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).
Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory.  Examiner suggests that by adding the limitation “non-transitory” to the “computer readable storage device” in claim 8 to limit the claim scope to encompass only statutory subject matter.  Appropriate correction is required.
Claims 9-14 are also rejected because of dependency to claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SCHRETER et al., US pub. No. 20160147906 (hereinafter as “Schreter” in view of Hanus et al., US Pub. No. 20080243945 (hereinafter as “Hanus”), and further in view of Yan et al., US Patent No. 7672964 (hereinafter as “Yan”) and Alvey et al., US pub. No. 20150363468 (hereinafter as “Alvey”).
***Examiner’s notes:  As noted to the Applicant’s specification (par. [0054]), the 
tuple sequence numbers (TSNs) are referred to as a tuple or row identifier.  Also, according the Applicant’s specification (par. [0058]), the “isolation requirements” is defined as “a snapshot isolation”. This technique guarantees the application sees a view of the objects as existed when a transaction (e.g., read or write request) started.  Then, “an anchor row” in the claim as a row that is shown in FIG. 5, element 500 and pars. [0062-63]. Finally, the term “row” in the claim is disclosed/defined as “the various fields of the object, including meta-fields not part of the based object data.”   In addition, the Applicant’s specification is disclosed/defined “version identifier” or even as “a column version create time identifier (vctid)” (see further in FIG. 5, element 501, and par. [0055]) rather than “anchor row vector identification” as recited in the claim.  

Regarding claim 1, Schreter teaches a method comprising: 
storing an anchor row vector identification for an anchor row to a local memory (fig. 2A at element 211: the RowIDs, which is interpreted as the “anchor row vector identification”, is/are stored in the Tablespace 150; fig. 2A at elements 221 and 223, wherein the “CTS-CID: and “DTS-CID” are also interpreted as the “anchor row vector identification” (figs. 2A-2I), and wherein the “Tablespace” is interpreted as the “anchor row” data structure; and pars. [0012] “transactional memory is interpreted as the “local memory”, and [0018-19]); 
determining whether the anchor row vector identification is visible (fig. 2A at element 212: shown into a code of “visible”; fig. 4A at element 404 via checking/determining “visible” flag; and [0022] “indicating that the row is visible”, wherein the row of the tablespace (figs. 2A-2I) includes identification (or ID), and [0025]) based on isolation requirements (pars. [0001-002] such the snapshots isolation requirements for concurrent operations of read/write transactions with “commit”/”uncommit” isolation levels/requirements.  The technique of “snapshot isolation” is specified that data read within a transaction will never reflect changes made by other simultaneous transactions, for instant, write transaction. The transaction uses the data row versions that exist when the transaction begins. No locks are placed on the data when it is read, so “snapshot” isolation level do not block other transactions from writing data); 
accessing the anchor row vector identification upon a determination that the anchor row vector identification is visible (fig. 2A at element 212: shown into a code of “visible”; and pars. [0016, and 18], and [0022] “indicating that the row is visible”, wherein the row of the tablespace (figs. 2A-2I) includes identification (or ID), and [0048] “At step 402, transaction manager 122 receives a read request for a tablespace 210 row. Transaction manager 122 checks the rows visible flag (step 404) and if it is set, returns the row (step 406)…”, wherein the techniques of checking and returning are illustrated the accessing rows including rowid, figs. 2A-2I and par. [0018]).

Schreter does not explicitly teach: “re-reading the row vector identification from the local memory”, “determining whether the anchor row vector identification has not changed since a start of the accessing; upon a determination that the anchor row vector identification has not changed, returning read anchor row fields;” and “performing a first check history on an anchor row history tuple sequence number (TSN) for the anchor row.”
In the same field of endeavor (i.e., data processing), Hanus teaches “re-reading the row vector identification from the local memory” (see fig. 7 at element 734 and 738 – Key, which includes ROWID, and par. [0069], “the key 738 is defined by a ROWID, a version number, a page number, and a record type…The record 734, indicated as map page, will essentially contain all the information needed to re-read…”, wherein the “ROWID” is interpreted as the row vector identification, and is stored in the memory, par. [0068]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Hanus would have provided Schreter with the above indicated limitation for performing the LOB record written in the VSAM file via read/re-read operation in the database (Hanus: fig. 7 and pars. [0068-69]).

Schreter and Hanus do not explicitly teach: “determining whether the anchor row vector identification has not changed since a start of the accessing; upon a determination that the anchor row vector identification has not changed, returning read anchor row fields;” and “performing a first check history on an anchor row history tuple sequence number (TSN) for the anchor row.”
In the same field of endeavor (i.e., data processing), Yan teaches:
determining whether the anchor row vector identification has not changed since a start of the accessing (col. 11, lines 20-26: “The synchronization algorithm for synchronized join is used by both the stateless and stateful algorithm explained below to synchronize the events being processed. Rows in the current view snapshot of the input streams are marked as UNCHANGED, DELETE and INSERT, representing rows that are unchanged, insert and deleted from the last current view snapshot…” and col. 13, lines 55-63 “Each row is identified by a rowID. The rowID is unique within the rows produced by the view”, wherein the “current view” is implemented as the “start of the accessing”, and the algorithm of synchronization implemented the determining of rows is unchanged/not change, insert, delete, or other events as well known by a skilled artisan).
upon a determination that the anchor row vector identification has not changed (col. 11, lines 20-26 and col. 13, lines 55-63 as explained above for “UNCHANGE” rows with rowID), returning read anchor row fields (see col. 14, lines 14-19, “the recent view snapshots may be persisted to a persistence data store, like a RBDMS or a file system. Alternatively, the recent view snapshots may simply stay in memory. These data may then be read back for the purpose of view initialization for any views that derived from this view.”, and lines 20-24, “replaying”=return read each current view, which includes the rowID as disclosed in col. 13, lines 55-63).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Yan would have provided Schreter and Hanus with the above indicated limitation to perform the dynamically initializing a view for a input stream/query in the database system efficiently (Yan: fig. 7 and pars. [0068-69).

Schreter, Hanus, and Yan do not explicitly teach: “performing a first check history on an anchor row history tuple sequence number (TSN) for the anchor row.”
In the same field of endeavor, Alvey teaches “performing a first check history on an anchor row history tuple sequence number (TSN) for the anchor row.” (Abstract: “… determining whether at least a first record in the one or more records that satisfies the query is in a returnable stage…”, wherein the records include in fig. 3A at element 310 checking the “Previous Row TSN” which interpreted as the “history” on the history TSN, fig. 4, element 406, and the TSN at element 402 is illustrated as the “tuple sequence number”, and par. [0032])
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Alvey would have provided Schreter, Hanus, and Yan with the above indicated limitation for performing checking pervious=history version record/row in the database (Alvey: pars. [0032 and 35]).

	
Regarding claim 2, Schreter and Alvey teach: 
performing a second check history on earlier versions of the anchor row history TSN (Alvey: Abstract: “… determining whether at least a first record in the one or more records that satisfies the query is in a returnable stage…”, wherein the records include in fig. 3A at element 310 as shown the checking the plurality rows/records in “Previous Row TSN” which is interpreted as the “on earlier versions”; fig. 4, element 406, and the TSN at element 402 is illustrated as the “tuple sequence number”, and par. [0032], “the “tuple sequence number” of the row…” and [0035], “Previous row TSN 126 is a metadata column …, the tuple sequence number of a previous version of the row…”, wherein the “version” implies to “history” as known by a skilled artisan);
for each historical version of the history row vector identification (Schreter: figs. 2A-2I, wherein the Versionspace stored the previous versions which interpreted as the historical version; and Alvey: fig. 4, element 406 shown the identification of the history row), determining visibility of the history row vector identification (Schreter: again figs. 2A-2I; and Alvey: fig. 1 element 126, fig. 3A, element 310, fig. 3B, element 346, and par. [0035] and [0058] via technique of determining the value of the previous row is found/exits via scan algorithm (par. [0061]), which represented as the “visibility”); and 
upon a determination that the history row vector identification is visible, using object fields from the history row and returning the object fields from an access request (Alvey: fig. 1 as shown the object fields in the element 120; and par. [0058] teaches “If row return engine 300 determines that a value is present in previous row TSN column 126 that corresponds to the identified row (decision block 346, YES branch), then row return engine 300 determines whether the value in previous row TSN column 126 is also located in unprocessed update list 112…, the value found in previous row TSN column 126 …” wherein the “found” is interpreted as “visible”, and column(s) is broadly interpreted as the object fields in database as known by a skilled artisan).  

Regarding claim 3, Schreter teaches: 
upon a determination that the history row vector identification is not visible, skipping the history row during the second check history (Schreter: fig. 4A at element 404 that if the visible flag is false=no visible, then check/identify the previous version of row=history row vector identification, in condition of if false (no version is visible), return no row that means skipping the history row further second check) 

Regarding claim 7, Alvey teaches wherein visibility of the anchor row vector identification to a reader processor comprises one of: a view of a state of objects at a start of a transaction, an uncommitted read that allows the reader processor to view changes made by other modification transactions that are uncommitted, and a currently committed read based on a per-object access that captures a time or transaction state (par. [0006], e.g., “…an isolation level determines what information in the database is visible to other users carrying out concurrent operations on the database. The lowest isolation level (i.e., provides the least consistent view of data) is “uncommitted read” (UR), …”.  The “view of data” at the read request is interpreted as “a view of a state of objects at a start of a transaction and the “uncommitted read” that allows user(s) to view update transactions that are uncommitted)
Claims 8-10, 13-17, and 20 are rejected in the analysis of above claims 1-3 and 6-7, and therefore, the claims are rejected on that basis.

Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schreter, Hanus, Yan and Alvey, and further in view of Arora, US Patent No. 7251669 (hereinafter as “Arora”).
Regarding claim 5, the claim is rejected by the same reasons set forth above to claims 1-2. Furthermore, Shreter and Alvey teach: 
setting a write latch in a first data structure associated with an object (Shreter: pars. [0001], “Database management systems can use multiversion concurrency control (MVCC) as a mechanism for providing multiple readers or writers with concurrent access to the database…” teaches the set write latch from the mutiversion concurrency control in database management system, and [0016], “…Transaction manager 122 manages database transactions, such as read, write and update commands, and handles commit operations to provide a consistent view of the database during concurrent database accesses by clients.”, wherein the database is implemented as the data structure associated with an object as known by a skilled artisan);
wherein the first data structure comprises: 
a history TSN field that includes a pointer to a next latest history recording of the object if an update exists or is empty (Alvey: fig. 1, element 126 as shown the previous/history row TSN field, and fig. 4 at elements 402 and 406); and 
a plurality of object fields (Shreter: figs. 2A-2I as shown the plurality of object fields as known by a skilled artisan in the data structure/database technical field).
Shreter, Hanus, Yan and Alvey do not explicitly teaches: “a version identifier field that is convertible to a time stamp field after the transaction is committed, and a create version identifier field that is convertible to a time stamp field after the transaction has committed.”
In the same field of endeavor (i.e., data processing), Arora teaches the data structure in the database versioning comprises: “a version identifier field that is convertible to a time stamp field after the transaction is committed, and a create version identifier field that is convertible to a time stamp field after the transaction has committed.” (Abstract: “A committed version of a data table is stored in a base table that includes a timestamp column that indicates when the most recent change to each row was committed. Changes to the base table are stored in three versioned tables: a version add table, a version modify table, and a version delete table.”, and col. 5 at lines 8-38, see at TABLE 2, timestamp/time column(s) and “VERSION ID” column/field, and further in col. 5, lines 45-67 and col. 6, lines 1-22 at TABLE 3 and TABLE 4 wherein the “VERSION ID” columns for modify and delete are interpreted as the create version identifier field)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Arora would have provided Schreter, Hanus, Yan and Alvey with the above indicated limitation for benefits of performing data structure for storing object(s) (e.g., data table with rows, columns/fields, etc.) with the database versions in the database management system (Arora: pars. [0032 and 35]).

Regarding claim 6, Schreter teaches: wherein concurrent readers of the object ignore the write latch setting (par. [0002] “…Using the multiple stored versions, that database allows readers to access data that was valid when the reader initiated the read operation, even if the data is being overwritten by a concurrent writer” that teaches ignore the write latch setting).

Claims 12-13 and 19 are rejected in the analysis of above claims 5-6, and therefore, the claims are rejected on that basis.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon the rejected base claims 1, 8, 15 and intervening claims 2-3, 9-10, 16-17, but would be allowable IF:
a/  rewritten in independent form including all of the limitations of the rejected base claims 1, 8, 15 and intervening claims 2-3, 9-10, 16-17, and 
b/ MUST overcome the above indicated 35 U.S.C. 101 rejections as being abstract idea.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169